Case 1:14-cv-02887-JLK-MEH Document 261 Filed 04/29/20 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


     ALEJANDRO MENOCAL,
     MARCOS BRAMBILA,                                    Civil No. 1:14-cv-02887-JLK
     GRISEL XAHUENTITLA,
     HUGO HERNANDEZ,
     LOURDES ARGUETA,
     JESUS GAYTAN,
     OLGA ALEXAKLINA,
     DAGOBERTO VIZGUERRA, and
     DEMETRIO VALERGA
     on their own behalf and on behalf of all others
     similarly situated,
                                Plaintiffs,

              v.

     THE GEO GROUP, INC.,

                                   Defendant.


    DECLARATION OF MICHAEL J. SCIMONE IN SUPPORT OF PLAINTIFFS’
    MOTION FOR SUMMARY JUDGMENT ON DEFENDANT’S AFFIRMATIVE
                            DEFENSE

         I, Michael J. Scimone, pursuant to 28 U.S.C. § 1746, declare under penalty of

  perjury as follows:

         1.        I am a Partner with the law firm Outten & Golden LLP, which, together

  with Towards Justice, the Law Office of R. Andrew Free, Milstein Law Office, The

  Kelman Buescher Firm, P.C., and Meyer Law Office, P.C., are Class Counsel in this

  action. I am an attorney in good standing admitted to practice before this Court.

         2.        I have been one of the lawyers primarily responsible for the prosecution of

  Plaintiffs’ and the Class’s claims in this case.
Case 1:14-cv-02887-JLK-MEH Document 261 Filed 04/29/20 USDC Colorado Page 2 of 6




         3.     I make the statements in this Declaration based on my personal knowledge

  and would so testify if called as a witness at trial.

  Exhibits

         4.     Attached hereto as Exhibit A is a true and correct copy of excerpts from

  the October 9, 2019 deposition of Amber Martin.

         5.     Attached hereto as Exhibit B is a true and correct copy of excerpts from the

  2011 Contract, bates stamped GEO_MEN 00019613-817. This exhibit has been filed as

  a restricted document in accordance with D. Colo. L. Civ. R. 7.2.

         6.     Attached hereto as Exhibit B.1 is a true and correct copy of the 2011

  Contract amendment, bates stamped GEO_MEN 00020406-18. This exhibit has been

  filed as a restricted document in accordance with D. Colo. L. Civ. R. 7.2.

         7.     Attached hereto as Exhibit C is a true and correct copy of excerpts from

  the 2006 Contract, bates stamped GEO-MEN 00059635-708. This exhibit has been filed

  as a restricted document in accordance with D. Colo. L. Civ. R. 7.2.

         8.     Attached hereto as Exhibit D is a true and correct copy of excerpts from

  the 2003 Contract, bates stamped GEO-MEN 00059744-803. This exhibit has been filed

  as a restricted document in accordance with D. Colo. L. Civ. R. 7.2.

         9.     Attached hereto as Exhibit E is a true and correct copy of the declaration of

  Tae D. Johnson in State of Washington v. GEO Group, Inc., Case No. 17-cv-05806 (W.D.

  Wash), ECF No. 91.

         10.    Attached hereto as Exhibit F is a true and correct copy of excerpts from the

  February 27, 2020 30(b)(6) deposition of Daniel Ragsdale.

                                                 2
Case 1:14-cv-02887-JLK-MEH Document 261 Filed 04/29/20 USDC Colorado Page 3 of 6




         11.    Attached hereto as Exhibit G is a true and correct copy of a document

  entitled Detainee Work Plan, bates stamped GEO_MEN 00038529-35. This exhibit has

  been filed as a restricted document in accordance with D. Colo. L. Civ. R. 7.2.

         12.    Attached hereto as Exhibit H is a true and correct copy of a document

  entitled ICE Detainee Work Program, bates stamped GEO_MEN 00038563-67. This

  exhibit has been filed as a restricted document in accordance with D. Colo. L. Civ. R. 7.2.

         13.    Attached hereto as Exhibit I is a true and correct copy of excerpts from the

  March 12, 2020 deposition of James Charles Hill.

         14.    Attached hereto as Exhibit J is a true and correct copy of excerpts from the

  February 12, 2020 deposition of Barbara Krumpelmann.

         15.    Attached hereto as Exhibit K is a true and correct copy of the Declaration

  of Shannon Ely, Contracting Officer, ICE Office of Acquisition Management.

         16.    Attached hereto as Exhibit L is a true and correct copy of excerpts from the

  2011 PBNDS, bates stamped GEO-MEN 00064019-414.

         17.    Attached hereto as Exhibit M is a true and correct copy of excerpts from

  the 2008 PBNDS, bates stamped GEO-MEN 00062905-3298.

         18.    Attached hereto as Exhibit N is a true and correct copy of excerpts from

  the INS Detention Standard, bates stamped GEO-MEN 00063671-4017.

         19.    Attached hereto as Exhibit O is a true and correct copy of excerpts from

  the November 19, 2019 deposition of Kevin Martin.

         20.    Attached hereto as Exhibit P is a true and correct copy of excerpts from the

  March 29, 2016 30(b)(6) deposition of Dawn Ceja.

                                              3
Case 1:14-cv-02887-JLK-MEH Document 261 Filed 04/29/20 USDC Colorado Page 4 of 6




         21.    Attached hereto as Exhibit Q is a true and correct copy of an excerpt from

  the ACA Performance-Based Standards for Adult Local Detention Facilities, Fourth

  Edition, containing Standards ALDF-1A-01 and ALDF-1A-04.

         22.    Attached hereto as Exhibit R is a true and correct copy of excerpts from

  the February 28, 2020 30(b)(6) deposition of Amber Martin.

         23.    Attached hereto as Exhibit S is a true and correct copy of an excerpt from

  the ACA Performance-Based Standards for Adult Local Detention Facilities, Fourth

  Edition, containing Standard ALDF-5C-08.

         24.    Attached hereto as Exhibit T is a true and correct copy of excerpts from the

  October 3, 2019 deposition of Cheryl Nelson.

         25.    Attached hereto as Exhibit U is a true and correct copy of a compilation of

  all versions of GEO Policy Number 12.1.4 – AUR throughout the class period, bates

  stamped GEO_MEN 00038687-98, GEO_MEN 00038653-64, GEO_MEN 00038676-86,

  GEO_MEN 00038628-31, GEO_MEN 00038665-75, GEO_MEN 00038632-39,

  GEO_MEN 00038613-15, GEO_MEN 00038625-27, GEO_MEN 00007203-06,

  GEO_MEN 00038649-52, GEO-MEN 00099980-83, and GEO-MEN 00088208-11. This

  exhibit has been filed as a restricted document in accordance with D. Colo. L. Civ. R. 7.2.

         26.    Attached hereto as Exhibit V is a true and correct copy of the Aurora Local

  Detainee Handbook, 2002 version, bates stamped GEO_MEN 00040731-75. This exhibit

  has been filed as a restricted document in accordance with D. Colo. L. Civ. R. 7.2.

         27.    Attached hereto as Exhibit W is a true and correct copy the Aurora Local

  Detainee Handbook, 2013 version, bates stamped PL000029-55.

                                              4
Case 1:14-cv-02887-JLK-MEH Document 261 Filed 04/29/20 USDC Colorado Page 5 of 6




            28.   Attached hereto as Exhibit X is a true and correct copy of excerpts from a

  document entitled Detainee Orientation Video, bates stamped GEO_MEN 00052387. 1

  This exhibit has been filed as a restricted document in accordance with D. Colo. L. Civ.

  R. 7.2.

            29.   Attached hereto as Exhibit Y is a true and correct copy of a document

  entitled 10.2.11-AUR, Special Management Unit Operations, bates stamped GEO_MEN

  00037770-84. This exhibit has been filed as a restricted document in accordance with D.

  Colo. L. Civ. R. 7.2.

            30.   Attached hereto as Exhibit Z is a true and correct copy of a compilation of

  disciplinary charges and reports related to failure to clean, bates stamped GEO_MEN

  00057697, GEO_MEN 00047810, GEO_MEN 00047812-17, GEO-MEN 00065434,

  GEO-MEN 000659393, GEO-MEN 00065211, and GEO-MEN 00065032-33. This

  exhibit has been filed as a restricted document in accordance with D. Colo. L. Civ. R. 7.2.

            31.   Attached hereto as Exhibit AA is a true and correct copy of a document

  entitled Detainee Work Detail Application, bates stamped GEO_MEN 00057594. This

  exhibit has been filed as a restricted document in accordance with D. Colo. L. Civ. R. 7.2.

            32.   Attached hereto as Exhibit BB is a true and correct copy of a document

  entitled Facility Voluntary Work Program Pay Rates between 2011 and 2014, bates

  stamped GEO-MEN 00170339.



  1
         The page numbers in this document were added by counsel for ease of reference,
  in accordance with the Court’s standing order re pretrial and trial procedures in civil
  cases, Section III.E.2.(b).v.
                                                5
Case 1:14-cv-02887-JLK-MEH Document 261 Filed 04/29/20 USDC Colorado Page 6 of 6




         33.    Attached hereto as Exhibit CC is a true and correct copy of Defendant The

  GEO Group Inc’s Second Supplemental Responses to Plaintiffs’ Fifth Set of

  Interrogatories.




   Dated: New York, NY                           Respectfully submitted,
          April 29, 2020
                                                 By: /s/ Michael J. Scimone
                                                 Michael J. Scimone
                                                 OUTTEN & GOLDEN LLP
                                                 685 Third Avenue, 25th Floor
                                                 New York, NY 10017
                                                 Telephone: (212) 245-1000
                                                 Facsimile: (646) 509-2060
                                                 mscimone@outtengolden.com

                                                 Class Counsel




                                             6
